                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 J.D., a Minor, by and Through His Mother and
 Next Friend Suzanne Devine, Individually and
 on Behalf of All Others Similarly Situated,

        Plaintiff,                                          Civil Action No. TDC-19-2009

        v.

  BETHESDA SOFTWORKS LLC,
  BETHESDA SOFTWORKS and
. ZENIMAX MEDIA INC.,

        Defendants.



                                    SCHEDULING ORDER

       This Scheduling Order is entered pursuant to Local Rule 103.9. The Order sets a date for
a Rule 16 Case Management Conference and establishes deadlines and requirements for pretrial
proceedings, including discovery.

        Any inquiries concerning the schedule should be directed to Chambers, not to the Clerk's
Office. As set forth below, any party who believes that any deadline or requirement set forth in
this Scheduling Order should be modified for this case may submit to the Court a written request
for a modification of the Order prior to the Rule 16 Case Management Conference. Once the Court
rules on that request, the schedule will not be changed except for good cause.

I.     COMPLIANCE WITH LOCAL RULES AND CM/ECF PROCEDURES

        The Court requires compliance         with all Local Rules,     which   can be found      at
http://www .mdd. uscourts.gov /local-rules.

       Parties represented by counsel are required to file electronically through the Court's Case
Management/Electronic     Case Filing (CM/ECF) system.!          Elec. Case Filing Policies and
Procedures Manual (D. Md. Dec. 2016), http://www.mdd.uscourts.gov/sites/mdd/files/CMECF
ProceduresManual.pdf. Parties must use the electronic filing system to file documents with the
Clerk and to send case-related corr~spondence to Chambers. When a party electronically files a

I Self-represented parties who are not registered users of CM/ECF are not required to file documents
electronically and may instead submit documents by mail or in person. See Instructions for Filing
a     Civil    Action     on    Your      Own      Behalf      II(A)   (D.   Md.     Dec.      2016),
http://www.mdd. uscourts.gov/ sites/mdd/files/InstructionsFilingCivilAction. pdf.
document that, including attachments, is 15 pages or longer, the party must also provide paper
copies of the document and the notice of electronic filing. Id. S III(B)( 4). The paper copies should
be sent to the Clerk's Office.

II.    DEADLINES

       The following motions or reports must be filed, or actions taken, by the listed date:

       December 10, 2019                 Requests for Modifications           of the Scheduling
                                         Order, see Part IlL 1

       December 12, 2019                 Rule 16 Case Management Conference, see Part
                                         III

       January 21,2020                   Motions to amend the pleadings or for joinder of
                                         additional parties

       February 3,2020                   Plaintiffs Rule 26(a)(2) expert disclosures

       March 3,2020                       Defendant's Rule 26(a)(2) expert disclosures

       March 17, 2020                     Plaintiffs        rebuttal   Rule    26(a)(2)   expert
                                          disclosures

       March 24, 2020                    Rule 26( e)(2) supplementation of disclosures and
                                         responses

       April 17,2020                      Completion" of Discovery; submission of Post-
                                          Discovery Joint Status Report, see Part V

       April 24, 2020                     Requests for admission

       May 1,2020                        Notice of Intent to File a Pretrial Dispositive
                                         Motion, see Case Management Order Part ILA


III.   RULE 16 CASE MANAGEMENT CONFERENCE

        A Rule 16 Case Management Conference will be held via teleconference on December 12,
2019 at 10:30 a.m. The Court will circulate a call-in number prior to the teleconference. The
parties should be prepared to address the following issues:

        1. Requests for Modifications.     If the parties seek any modifications to the deadlines,
           default deposition hour limit, or other provisions of the Scheduling Order, they must

                                                        2
             notify the Court of that request in advance of the Rule 16 Case Management
             Conference by docketing the request on CM/ECF by close of business on the date noted
             above. Requests to modify the Scheduling Order must be accompanied by proposed
             new deadlines, deposition hour limits, or other amendments; a comparison of the
             proposed deadlines, deposition hour limits, or other amendments to the original terms;
             and an explanation of why the modification is needed.

         2. Consent to Proceed Before a United States Magistrate Judge. The parties shall
            report on whether they consent, pursuant to 28 U.S.c. ~ 636(c), to have all.further
            proceedings before a Magistrate Judge. Magistrate Judges are generally able to oversee
            civil cases, resolve motions, and conduct civil trials more efficiently than United States
            District Judges, because ofthe District Judges' criminal case1oad. If the parties consent
            to have their case heard by a Magistrate Judge, each party shall complete the Consent
            Form,          which         can       be         found        at        http://www.mdd.
            uscourts.gov/sites/mdd/files/forms/ConsentMagistrateJudge.pdf,         and docket those
            completed forms on CM/ECF as "Correspondence."

         3. Mediation with a United States Magistrate Judge. Parties are strongly encouraged
            to participate in a mediation session with a Magistrate Judge, whether before, during,
            or after discovery. The parties should be prepared to provide a target date for when
            they would like mediation to occur. This request will not postpone discovery unless
            otherwise ordered. Parties should be aware that mediation sessions are generally
            booked several months in advance. If the parties seek a date within the next two
            months, they shall explain why an expedited session is necessary. The parties will be
            contacted by the Magistrate Judge assigned to the case to schedule the mediation
            session. Note that if the parties choose to proceed before a Magistrate Judge for all
            further proceedings, a different Magistrate Judge will be assigned to the mediation
            seSSIOn.

         4. Scope of Discovery. The parties shall provide a joint summary of the anticipated
            nature and extent of discovery in this case, with a view towards minimizing wasteful
            and unnecessary discovery.

The parties are expected to consult with their clients and confer with each other on these issues in
advance of the Rule 16 Case Management Conference and, if possible, present joint views to the
Court.

IV.      DISCOVERY

      A. Initial Disclosures

         This is an action in which Rule 26(a)(1) disclosures need not be made.



                                                      3
   B. Discovery Conference

         This action is exempted from the requirements of the first sentence of Rule 26(d) and from
Rule 26(t), such that the parties may, as of the date of this order, commence with discovery.
However, parties are expected to: (a) identify the issues subject to discovery, (b) set a discovery
plan, (c) determine if the case can be resolved before incurring further litigation expense, and (d)
establish a cordial professional relationship.

    c.   Discovery Procedures

         All the provisions of Local Rule 104 apply, including the following:

         1. All discovery requests must be served in time to assure that they are answered before
            the discovery deadline. An extension of the deadline will not be granted because of
            unanswered discovery requests that have not come due.

         2. The existence of a discovery dispute as to one matter does not justify delay in taking
            any other discovery. The filing of a motion to compel or a motion for a protective order
            will not result in a general extension of the discovery deadline.

         3. No discovery materials, including Rule 26(a)(2) disclosures, should be filed with the
            Court.

         4. Any motion to compel shall be filed only after counsel have conferred and filed a
            certificate as required by Local Rule 104.7 and shall be filed in accordance with Local
            Rule 104.8 and applicable CM/ECF procedures.

         5. Parties should be familiar with the Discovery Guidelines of this Court, contained in
            Appendix A to the Local Rules. Appendix D contains guidelines for form discovery
            requests and confidentiality orders.

    D. Deposition Hours

         Absent a request to increase or decrease deposition hours, each side shall be limited to 25
hours of depositions of fact witnesses, including parties. If there are two or more parties on a
particular side, they must share the allotted deposition time unless the Court rules otherwise upon
a request from those parties. Any colloquy engaged in by counsel shall be counted against the
deposition time of that counsel's client.

    E. Confidential Information

       If the parties seek to limit disclosure of confidential information, any proposed protective
order must be submitted to the Court for approval and must be consistent with Local Rule 104.13,
Local Rule 105.11, and the following requirements. The parties are advised that the Court will not

                                                     4
seal a brief, filing, exhibit, or deposition transcript in its entirety on the grounds that it contains
confidential information. Accordingly, any party filing a document containing confidential
information must file (l) a redacted version, not under seal, in which only confidential information
is redacted; and (2) an unredacted version for the Court's use, accompanied by a motion to seal, in
which the redacted material is marked but legible, such as through shading or highlighting.
Redactions must be as limited as possible. The Court will deny a motion to seal if the redactions
are not limited to specific information that the Court deems confidential.

     F. Additional Requirements

        During the course of discovery, the parties shall adhere to the following requirements:

        1. Cooperation.     As set forth in Local Rule Appendix A: Discovery Guidelines,
           Guideline 1, the parties and counsel have an obligation to cooperate in planning and
           conducting discovery to ensure that discovery is relevant to the claims or defenses in
           the case, not excessively burdensome, and proportional to what is at issue in the case.
           See Fed. R. Civ. P. 26(b)(2)(C) and 26(g)(l)(B)(ii)-(iii).

        2. Objections Stated with Particularity.       Objections to interrogatories or requests for
           production must be stated with particularity. Boilerplate objections (e.g., objections
           without a particularized basis, such as "overbroad, irrelevant, burdensome, not
           reasonably calculated to identify admissible evidence"), as well as incomplete or
           evasive answers, will be treated as a failure to answer pursuant to Rule 37(a)(4).

        3. Electronically-Stored      Information (ESI). If either or both parties intend to take
             discovery of ESI, counsel should review the Suggested Principles for the Discovery of
             Electronically Stored Information. The Principles, prepared by a joint bench/bar
             committee,      is available    at http://www.mdd.uscourts.gov/sites/mdd/files/ESI-
             Principles.pdf.   The parties are expected to cooperate in determining the search
           . technology, methodology, and criteria to be employed, and the custodians whose files .
             are to be searched, to comply with discovery requests for ESI.

        4. Non-Waiver of Attorney-Client Privilege or Work-Product Protection. The parties
           are expected to discuss a non-waiver agreement pursuant to Federal Rule of Evidence
           502( e) and to promptly notify opposing counsel of any unintended disclosures. If the
           parties enter into such an agreement, the Court may, pursuant to Federal Rule of
           Evidence 502( d), order that unintended disclosures do not waive the privilege or
           protection in proceedings in this case and any other federal or state proceeding.


V.      POST-DISCOVERY          JOINT STATUS REPORT

        On the day ofthe deadline for Completion of Discovery, see Part II, the parties shall file a
Post-Discovery Joint Status Report covering the following matters:             .


                                                      5
       1. Whether discovery has been completed.

       2. Whether any motions are pending.

       3. Whether any party intends to file a dispositive pretrial motion.

       4. Whether the case is to be a jury trial or a non-jury trial and the anticipated length of
          trial.

       5. A certification that the parties have met to conduct serious settlement negotiations, to
          include the date, time, and place ofall settlement meetings and the names of all persons
          participating.

       6. Whether the parties would agree to have the case referred to a Magistrate Judge for a
          mediation session, either before or after the resolution of any dispositive pretrial
          motion.

       7. Whether all parties consent, pursuant to 28 U.S.C. S 636(c), to have a United States
          Magistrate Judge conduct all further proceedings in this case, either before or after the
          resolution of any dispositive pretrial motion, including trial (jury or non-jury) and entry
          of final judgment.

        8. Any other matter that the parties believe should be brought to the Court's attention.

VI.     PRETRIAL DISPOSITIVE MOTIONS

       If more than one party intends to file a summary judgment motion, the provisions of Local
Rule 105.2(c) apply.

        After all dispositive motions and any responses have been filed, the Court will advise the
parties if a hearing is to be scheduled.                                               .

VII.    PRETRIAL CONFERENCES

         After receiving the Post-Discovery Joint Status Report, the Court will schedule an Initial
Pretrial Conference, unless the Post-Discovery Joint Status Report indicates that one or more party
intends to file a dispositive pretrial motion. In the latter event, the Court will not schedule the
Initial Pretrial Conference until after it has ruled upon the motion (or the dispositive pretrial motion
deadline passes without the anticipated motion being filed).

        At the Initial Pretrial Conference, the Court will:

        1. Set a deadline for submitting the pretrial order pursuant to Local Rule 106, motions in
           limine, proposed voir dire questions, and proposed jury instructions.

                                                       6
        2. Set the Final Pretrial Conference date and a trial date.

        3. Inquire whether a settlement conference with a Magistrate Judge would be useful.
           Counsel are expected to confer with their clients about this matter before the Initial
           Pretrial Conference so they can respond to this inquiry.

VIII.   ATTORNEY'S FEES

        In any case where attorney's fees may be sought by the prevailing party, counsel must be
familiar with Local Rule 109.2 and Local Rule Appendix B: Rules and Guidelines for Determining
Attorneys' Fees in Certain Cases.

IX.     COMPLIANCE WITH PRIVACY PROTECTION RULE

        Counsel are reminded that the Federal Rules of Civil Procedure were amended, effective
December 1, 2007, with the addition of a new Rule 5.2, which has detailed requirements requiring
the redaction of filings with this Court that contain an individual's social security number, tax
payer identification number, or birth date; the name of an individual known to be a minor; or a
financial account number. It is essential that counsel comply with this rule and with the revised
version    of the Judicial       Conference       Privacy     Policy  adopted     in March       2008,
http://www .uscourts.gov /rules-policies/judiciary-policies/pri vacy-policy-electronic-case- files.




Date:   December!     2019
                                                         THEODORED. CHU .-
                                                         United States District




                                                     7
